Exhibit 10.7

 

FIRST AMENDMENT TO DEED OF LEASE

 

THIS FIRST AMENDMENT TO DEED OF LEASE (“First Amendment”) is made this 22nd day
of April, 2005, by and between ARLINGTON OFFICE, L.L.C., a Delaware limited
liability company (“Landlord”), and WATSON WYATT & COMPANY, a Delaware
corporation (“Tenant”).

 

W I T N E S S E T H:

 

WHEREAS, by that certain Deed of Lease dated as of April 27, 2004 (the “Lease”),
Landlord leased to Tenant, and Tenant leased from Landlord, approximately
119,111 square feet of rentable area (the “Original Premises”) consisting of
(i) the entire fourth (4th) floor of the Building containing approximately
28,591 square feet of rentable area, (ii) the entire fifth (5th) floor of the
Building containing approximately 28,591 square feet of rentable area, (iii) the
entire sixth (6th) floor of the Building containing approximately 28,591 square
feet of rentable area, (iv) the entire seventh (7th) floor of the Building
containing approximately 28,591 square feet of rentable area, and
(v) approximately four thousand seven hundred forty-seven (4,747) square feet of
rentable area located on the eighth (8th) floor of the Building (also referred
to specifically as the “Initial Eighth Floor Space”), in the building located at
901 North Glebe Road, Arlington, Virginia (the “Building”), upon the terms and
conditions set forth in the Lease;

 

WHEREAS, Tenant desires to lease from Landlord, and Landlord desires to lease to
Tenant, an additional approximately 2,975 square feet of rentable area located
on the eighth (8th) floor of the Building (the “Additional Eighth Floor Space”),
upon the terms and conditions hereinafter set forth;

 

WHEREAS, the Original Premises and the Additional Eighth Floor Space are
hereinafter collectively referred to as the “Premises”;

 

WHEREAS, Landlord and Tenant desire to amend the Lease (i) to provide for the
performance of certain Common Area improvements on the eighth (8th) floor of the
Building by Tenant; (ii) to provide for the construction by Tenant of certain
storage space on the eighth (8th) floor of the Building; (iii) to reflect their
understanding and agreement with regard to the lease of the Additional Eighth
Floor Space; and (iv) to otherwise amend the Lease, as more particularly set
forth herein.

 

NOW, THEREFORE, for and in consideration of the mutual promises herein
contained, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto mutually agree
as follows:

 

Any capitalized terms used in this First Amendment and not otherwise defined
herein shall have the meanings ascribed to them in the Lease.

 

The definition of “Premises” in Section 1.B. of the Lease is hereby amended with
respect to all periods beginning on and after the date of this First Amendment
by inserting the following language at the end thereof:

 

“Notwithstanding the foregoing, Landlord and Tenant acknowledge that Tenant has
exercised its right to increase the total rentable area of the Premises by
leasing certain additional space located on the eighth (8th) floor of the
Building, and Landlord and Tenant mutually agree that, as of the date of that
certain First Amendment to Deed of Lease (the ‘First Amendment’), the portion of
the Premises located on said eighth (8th) floor of the Building comprises 7,722
square feet of rentable area on the eighth (8th) floor of the Building, as shown
on Exhibit A-1 attached hereto and made a part hereof, so that, as of the date
of said First Amendment, the Premises comprises one hundred twenty-two thousand
eighty-six (122,086) square feet of rentable area, subject to Tenant’s right to
remeasure the Premises pursuant to Section 1.B. of this Lease.”

 

Section 4.A. of the Lease (captioned “Base Rent”) is hereby amended as of the
date of this First Amendment as follows:

 

The Base Rent schedule set forth in said Section 4.A. is deleted in its entirety
and the following Base Rent schedule is hereby inserted in lieu thereof:

 

1

--------------------------------------------------------------------------------


 

Lease Year

 

Base Rent
Per Square Foot 
Per Annum

 

Base Rent
Per Annum

 

Monthly
Base Rent

 

1

 

$

32.50

 

$

3,967,795.00

 

$

330,649.58

 

2

 

$

33.31

 

$

4,066,684.66

 

$

338,890.39

 

3

 

$

34.14

 

$

4,168,016.04

 

$

347,334.67

 

4

 

$

34.99

 

$

4,271,789.14

 

$

355,982.43

 

5

 

$

35.86

 

$

4,378,003.96

 

$

364,833.66

 

6

 

$

36.76

 

$

4,487,881.36

 

$

373,990.11

 

7

 

$

37.68

 

$

4,600,200.48

 

$

383,350.04

 

8

 

$

38.62

 

$

4,714,961.32

 

$

392,913.44

 

9

 

$

39.59

 

$

4,833,384.74

 

$

402,782.06

 

10

 

$

40.58

 

$

4,954,249.88

 

$

412,854.16

 

11

 

$

43.08

 

$

5,259,464.88

 

$

438,288.74

 

12

 

$

44.16

 

$

5,391,317.76

 

$

449,276.48

 

 

In the first sentence of the paragraph immediately following the Base Rent
schedule in said Section 4.A., the language “one hundred nineteen thousand one
hundred eleven (119,111)” is hereby deleted and the following language is
inserted in lieu thereof: “one hundred twenty-two thousand eighty-six
(122,086)”.

 

Notwithstanding anything to the contrary contained in the Lease, including, but
not limited to Section 3 of the Lease, the Work Agreement (Exhibit C to the
Lease) and the Shell Condition (Exhibit E to the Lease), Landlord and Tenant
hereby acknowledge and agree that Tenant shall perform those improvements in the
Common Area on the eighth (8th) floor of the Building which are set forth on
Exhibit B attached hereto and made a part hereof (the “8th Floor Common Area
Improvements”) in conjunction with Tenant’s performance of Tenant’s Work.  Under
the Lease, Landlord had been obligated to perform certain improvements in the
Common Area on the eighth (8th) floor to the Building standard level of finishes
for Common Areas, but Tenant hereby waives such requirement and shall instead
perform such work in lieu of Landlord, and therefore Landlord agrees to pay to
Tenant the reasonable costs of performance of such 8th Floor Common Area
Improvements (including, but not limited to, all architectural, engineering and
building permit fees incurred by Tenant with respect to such 8th Floor Common
Area Improvements) (“Landlord’s Common Area Allowance”) in consideration of
Tenant’s performance of such work.  Tenant acknowledges and agrees that Tenant
shall pay all costs of Tenant’s upgrades (i.e., improvements above the Building
standard level of finishes) to the eighth (8th) floor Common Area.

 

Tenant shall provide completed, finished and detailed architectural drawings and
specifications for the 8th Floor Common Area Improvements for Landlord’s review
and written approval.  The provisions of Section II of the Work Agreement shall
govern the performance of the 8th Floor Common Area Improvement (except that the
time within which Landlord must deliver to Tenant notice of Landlord’s approval
or disapproval of Tenant’s Engineering Plans and Specifications pursuant to
Paragraph 3.a of Section II of the Work Agreement shall be within five
(5) business days following Landlord’s receipt of same, rather than within
thirteen (13) business days following Landlord’s receipt of same).

 

Landlord hereby acknowledges that the 8th Floor Common Area Improvements do not
include the installation of bathrooms, mechanical rooms, telephone closets,
elevator shafts, doors or janitorial closets on the 8th floor of the Building,
which continue to constitute a portion of Landlord’s Work and for the
performance of which Landlord remains responsible under the Lease.

 

Landlord shall reimburse Tenant for the costs incurred by Tenant for the 8th
Floor Common Area Improvements, in the amount of Fifty Thousand Eight Hundred
Dollars ($50,800.00), in accordance with the disbursement procedures set forth
in the

 

2

--------------------------------------------------------------------------------


 

Work Agreement.

 

Notwithstanding anything to the contrary contained in the Lease, including, but
not limited to, Section 35 of the Lease (captioned “Storage Space”), Tenant
hereby waives the obligation of Landlord to make improvements to the Storage
Space and shall instead build out the storage space, comprising one thousand
eight (1,008) usable square feet of area on the eighth (8th floor of the
Building, as more particularly designated on Exhibit A-1 attached hereto and
made a part hereof, in lieu of Landlord.  Tenant shall provide completed,
finished and detailed architectural drawings and specifications for the storage
space buildout for Landlord’s review and written approval, and the provisions of
Section II of the Work Agreement shall govern Tenant’s performance of the
Storage Space Improvements (as hereinafter defined).  Tenant shall perform those
improvements to the Storage Space set forth on Exhibit C attached hereto and
made a part hereof (the “Storage Space Improvements”).  Landlord shall reimburse
Tenant for the reasonable costs incurred by Tenant for the Storage Space
Improvement (including, but not limited to, all architectural, engineering and
building permit fees incurred by Tenant with respect to the Storage Space
Improvements) in accordance with the disbursement procedures set forth in the
Work Agreement.

 

Landlord and Tenant agree that the Storage Space shall not be considered part of
the Premises for purposes of calculation of the Base Rent under the Lease, and
that, instead, Tenant shall pay to Landlord the annual rent (the “Storage Space
Rent”) set forth below, in equal monthly installments (the “Monthly Storage
Space Rent”), as follows:

 

Lease Year

 

Storage Space
Rent Per
Usable
Square Foot
Per Annum

 

Storage Space
Rent
Per Annum

 

Monthly
Storage Space
Rent

 

1

 

$

15.00

 

$

15,120.00

 

$

1,260.00

 

2

 

$

15.45

 

$

15,573.60

 

$

1,297.80

 

3

 

$

15.91

 

$

16,037.28

 

$

1,336.44

 

4

 

$

16.39

 

$

16,521.12

 

$

1,376.76

 

5

 

$

16.88

 

$

17,015.04

 

$

1,417.92

 

6

 

$

17.39

 

$

17,529.12

 

$

1,460.76

 

7

 

$

17.91

 

$

18,053.28

 

$

1,504.44

 

8

 

$

18.45

 

$

18,597.60

 

$

1,549.80

 

9

 

$

19.00

 

$

19,152.00

 

$

1,596.00

 

10

 

$

19.57

 

$

19,726.56

 

$

1,643.88

 

11

 

$

20.16

 

$

20,321.28

 

$

1,693.44

 

12

 

$

20.76

 

$

20,926.08

 

$

1,743.84

 

 

Landlord hereby approves Tenant’s Architectural Drawings and Specifications and
Tenant’s Engineering Plans and Specifications as described on Exhibit O attached
hereto and made a part hereof.

 

Tenant hereby acknowledges that all items contained in the Landlord’s Turnover
Condition Punch-List ( as defined in said Paragraph 1.f of Section I of the Work
Agreement) have been completed.

 

The Tenant Allowance is hereby increased by One Hundred Sixty-Four Thousand Nine
Hundred Fifty-One and 50/100 Dollars ($164,951.50) (the “Tenant Allowance
Increase”), as follows:

 

in full resolution of a controversy which has arisen between Landlord and Tenant
as to whether Landlord’s construction of dropped ceilings in the Premises as
part of Landlord’s Work complies with the Base Building Plans, Landlord shall
pay to Tenant

 

3

--------------------------------------------------------------------------------


 

the sum of Fifteen Thousand Dollars ($15,000), and Tenant hereby irrevocably
waives any claims which it has or may have had with respect to the compliance of
such dropped ceilings with the Base Building Plans

 

in accordance with the last sentence of Paragraph 1.a. of Section I of the Work
Agreement, and in settlement of any claims that Tenant has or may have had
concerning whether certain VAV boxes were installed by Landlord in places other
than as required by the Base Building Plans (Tenant hereby irrevocably waiving
all such claims), Landlord shall pay to Tenant the sum of Thirty-Four Thousand
Four Hundred Eighty-Six Dollars ($34,486.00);

 

also in accordance with the last sentence of Paragraph 1.a. of Section I of the
Work Agreement, Landlord shall pay to Tenant the sum of One Hundred Eight
Thousand Four Hundred Sixty-Five and 50/100 Dollars ($108,465.00) as
reimbursement for certain VAV boxes which have been requested by Tenant in
excess of the number of such VAV boxes which were provided for in the Base
Building Plans and which additional VAV boxes were not installed by Landlord;

 

as provided in the Lease, Landlord shall pay to Tenant the sum of Five Thousand
Dollars ($5,000.00) as reimbursement of costs incurred by Tenant in bringing
fiber cable from the Building to the Premises; and

 

as was set forth in the Landlord’s Turnover Condition Punch-List, Landlord shall
pay to Tenant the sum of Two Thousand Dollars ($2,000.00) for switchgear conduit
removal.

 

The Tenant Allowance Increase shall become part of the Tenant Allowance and
shall be paid by Landlord to Tenant at the time that installments of the Tenant
Allowance are required to be paid pursuant to the Work Agreement.

 

Notwithstanding anything to the contrary set forth in the Lease (including, but
not limited to, the Work Agreement), Tenant acknowledges that it has requested
that Landlord cease installation of window blinds in the Premises until Tenant’s
general contractor who is performing Tenant’s Work requests Landlord in writing
to install such window blinds, at which time Landlord shall install such window
blinds within thirty (30) days following Landlord’s receipt of Tenant’s general
contractor’s written request; provided, however, that in no event shall the fact
that the window blinds were not installed as and when originally provided in the
Lease constitute a Landlord Delay.

 

Landlord and Tenant acknowledge that, because of Landlord’s placement of a
certain strobe light in the lobby of the Building, the Approved Lobby Sign which
is provided for in Section 39.B. of the Lease can not be installed in the
location shown on Exhibit J-3 to the Lease, and that Landlord and Tenant have
agreed as follows:  Notwithstanding anything to the contrary in said
Section 39.B., in lieu of Tenant having the right to install one Approved Lobby
Sign, (i) Tenant shall have the right to install two (2) signs in the main lobby
of the Building, (ii) Exhibit J-3 attached hereto shall become Exhibit J-3 to
Lease, (iii) the second sign which Tenant shall have the right to install in the
main lobby of the Building shall be in the location shown on Exhibit J-4
attached hereto and made a part hereof, which Exhibit J-4 attached hereto shall
become Exhibit J-4 to the Lease, and (iv) wherever used in the Lease, the term
“Approved Lobby Sign” is hereby deleted and the term “Approved Lobby Signs” is
hereby inserted in its place.  In consideration of Landlord’s granting the right
to install the Approved Lobby Signs to Tenant, Tenant hereby irrevocably waives
any claims which it has or may have had as a result of the inability to place
the previously Approved Lobby Sign in the location contemplated by original
Exhibit J-3 to the Lease.

 

Attached hereto as Exhibit P and made a part hereof is (a) Tenant’s plan for
each of the signs to be placed in the location shown on Exhibit J-3, and the
size of said sign shown on said Exhibit J-3 is hereby approved by Landlord, and
Tenant’s plan for the sign to be placed in the location shown on Exhibit J-4,
and the size of said sign shown on said Exhibit J-4 is hereby approved by
Landlord.

 

4

--------------------------------------------------------------------------------


 

Landlord and Tenant hereby acknowledge and agree that Landlord delivered
possession of the Premises to Tenant in Turnover Condition on January 15, 2005
and that thus January 15, 2005 constitutes the Turnover Date under the Lease.

 

Landlord and Tenant hereby acknowledge and agree that, as of the date of this
First Amendment, there does not exist and has not previously existed any
Landlord Delays, Force Majeure Delays, or Unavoidable Delays with respect to
Tenant’s Work or Landlord’s Work.

 

The Lease is further amended (i) by deleting Exhibit A in its entirety and
inserting Exhibit A-1 in lieu thereof, which Exhibit A-1 is attached hereto and
incorporated into the Lease, (ii) by deleting Exhibit J-3 in its entirety and
inserting Exhibit J-3 hereto in lieu thereof, and (iii) by inserting Exhibits
J-4, O and P therein, which Exhibits J-4, O and P are attached hereto and
incorporated into the Lease.

 

Landlord and Tenant represent and warrant to each other that the person signing
this First Amendment on its behalf has the requisite authority and power to
execute this First Amendment and to thereby bind the party on whose behalf it is
being signed.

 

Landlord and Tenant each warrants to the other that in connection with this
Lease it has not employed or dealt with any broker, agent or finder, other than
the Brokers set forth in Section 1.K. of the Lease.  Landlord acknowledges that
Landlord shall pay any commission or fee due to Jones Lang LaSalle, as agent of
Landlord, and Equis Corporation, as agent of Tenant, pursuant to a separate
agreement.  Each party shall indemnify and hold the other harmless from and
against any claim for brokerage or other commissions asserted by any broker,
agent or finder employed by such party or with whom such party has dealt other
than the Brokers.

 

Except as expressly amended and modified herein, all terms, conditions and
provisions of the Lease shall remain unmodified and in full force and effect. 
In the event of any conflict between the terms and conditions of the Lease and
the terms and conditions of this First Amendment, the terms and conditions of
this First Amendment shall govern and control.

 

IN WITNESS WHEREOF, Landlord and Tenant have executed this First Amendment to
Deed of Lease as of the day and year first hereinabove written.

 

WITNESS:

LANDLORD:

 

 

 

ARLINGTON OFFICE, L.L.C.,
a Delaware limited liability company

 

 

 

By:

JBG/Company Manager, L.L.C.,

 

 

 

a Delaware limited liability company
Its Managing Member

 

 

 

By:

/s/ Ken Finkelstein

 

 

By:

/s/ Michael Glosserman

[SEAL]

Name: Ken Finkelstein

 

Name: Michael Glosserman
Managing Member

 

WITNESS:

TENANT:

 

 

 

WATSON WYATT & COMPANY,
a Delaware corporation

 

 

By:

/s/ Michael Brendes

 

By:

/s/ Carl D. Mautz

[SEAL]

Name: Michael Brendes

 

 

Carl D. Mautz

 

 

 

Vice President and Chief Financial
Officer

 

5

--------------------------------------------------------------------------------